DETAILED ACTION
In response to communications filed 11/20/2020 & 12/03/2020.
Claims 1-20 are pending for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tosato et al. (US 2009/0252251 A1) in view of Raghavan et al. (US 2020/0053575 A1) hereinafter “Tosato” and “Raghavan” respectively.

Regarding Claim 1, Tosato teaches An electronic device (Tosato: paragraph 0216 & Fig. 11, receiver) comprising:
a memory component comprising a codebook database comprising a plurality of codebooks (Tosato: paragraph 0054, codebook entries stored in memory), each of the plurality of codebooks being searchable using an index (Tosato: paragraph 0054, finding the index of the codebook entry with the highest value of estimated SINR (interference), thus teaching each codebook is searchable) based at least on a temperature parameter (Tosato: paragraph 0051, SINR based on transmit power and/or thermal noise power at the receiver); 
front-end circuitry of a wireless network interface (Tosato: paragraph 0218 & Fig. 11, receiver module 222) coupled to an antenna array (Tosato: paragraph 0218 & Fig. 11, array of receive antennas), comprising:
phase delay circuitry (Tosato: paragraph 0218 & Fig. 11, transform unit) configured to apply a plurality of phase delays to a plurality of input signals (Tosato: paragraph 0050, phase differences) to generate a beamformed RF signal using the antenna array (Tosato: paragraphs 0047 & 0054, beamforming process);
codebook circuitry comprising an active codebook and configured to program the phase delay circuitry (Tosato: paragraph 0054, codebook corresponding to channel representations and/or measurements); and
processing circuitry (Tosato: paragraph 0218 & Fig. 11, channel measurement unit) configured to receive a measurement associated with the temperature parameter from a sensor or controller (Tosato: paragraph 0219, channel measurement (interference based on thermal noise power) for each of the array of receive antennas, thus teaching the necessary sensor(s) to measure said interference based on thermal noise), retrieve a first codebook of the plurality of codebooks from the codebook database based on measurement (Tosato: paragraph 0054, identifying a preferred codebook index  based on codebook entry with the highest value of estimated SINR).
Although Tosato teaches identifying a preferred codebook, Tosato fails to explicitly teach replace the active codebook in the codebook circuitry with the first codebook.  However, Raghavan from an analogous art similarly teaches optimizing a codebook structure by dynamically loading an optimal codebook in memory in response to changes in coverage area (Raghavan: paragraphs 0154-0156 & Fig. 13).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tosato to include the teachings of updating or replacing the codebook to further reduce power consumption and/or increase bandwidth in the network.  

Regarding Claim 3, Tosato-Raghavan teaches the respective claim(s) as presented above and further suggests wherein the codebook circuitry is configured to store a single codebook (Tosato: paragraph 0054 & 0207, codebook entries storage), and wherein the memory component is configured to store the plurality of codebooks (Tosato: paragraphs 0054 & 0207, codebook entries stored in memory).

Regarding Claim 4, Tosato-Raghavan teaches the respective claim(s) as presented above and further suggests wherein the front-end circuitry comprises a codebook bus that couples the memory component and the codebook circuitry (Tosato: paragraph 0218 & Fig. 11, interconnections between components of receiver module).

Regarding Claim 5, Tosato-Raghavan teaches the respective claim(s) as presented above and further suggests wherein the front-end circuitry comprises baseband circuitry, and wherein the codebook bus comprises a tunnel through the baseband circuitry (Tosato: paragraph 0120, channel-measurement unit further configured to apply filters).

Regarding Claim 6, Tosato-Raghavan teaches the respective claim(s) as presented above and further suggests wherein a transceiver of the front-end circuitry comprises the controller (Tosato: paragraph 0218 & Fig. 11, receiver module including transmitter portion), wherein each of the plurality of codebooks is further searchable using an additional index based on a transmission power (Tosato: paragraph 0054, finding the index of the codebook entry with the highest value of estimated SINR (interference based on transmit power)). 

Regarding Claim 7, Tosato-Raghavan teaches the respective claim(s) as presented above and further suggests wherein the sensor comprises a thermistor 

Regarding Claim 8, Tosato-Raghavan teaches the respective claim(s) as presented above and further suggests wherein the electronic device comprises a laptop, a mobile phone, a tablet computer, a watch, or any combination thereof (Tosato: paragraph 0209, receiver in a mobile device).

Regarding Claim 9, Tosato teaches A wireless network interface (Tosato: paragraph 0218 & Fig. 11, receiver module), comprising: 
radiofrequency (RF) head circuitry (Tosato: paragraph 0218 & Fig. 11, channel measurement unit) comprising:
an antenna array (Tosato: paragraph 0218 & Fig. 11, array of receive antennas);
phase delay circuitry (Tosato: paragraph 0218 & Fig. 11, transform unit) configured to apply a plurality of phase delays to a plurality of input signals (Tosato: paragraph 0050, phase differences) to generate a beamformed RF signal using the antenna array (Tosato: paragraphs 0047 & 0054, beamforming process);
codebook circuitry comprising an active codebook (Tosato: paragraph 0054, codebook entries) that is searchable using an index (Tosato: paragraph 0054, finding the index of the codebook entry with the highest value of estimated SINR (interference), thus teaching each codebook is searchable) based on a transmission power parameter (Tosato: paragraph 0051, SINR based on transmit power and/or thermal noise power at the receiver), the active codebook configured to program the phase delay circuitry (Tosato: paragraph 0054, codebook corresponding to channel representations and/or measurements); and
transceiver circuitry comprising processing circuitry (Tosato: paragraph 0218 & Fig. 11, receiver module including transmitter portion) configured to perform instructions to:
receive a measurement associated with the transmission power parameter from a sensor or a controller (Tosato: paragraph 0219, channel measurement (interference based on transmit power) for each of the array of receive antennas, thus teaching the necessary sensor(s) to measure said interference based on transmit power); 
request a first codebook that is searchable using the index from an application circuitry coupled to the wireless network interface (Tosato: paragraph 0218 & Fig. 11, selection unit), wherein the request for the first codebook comprises the measurement (Tosato: paragraph 0054, identifying a preferred codebook index based on codebook entry with the highest value of estimated SINR).
Although Tosato teaches identifying a preferred codebook, Tosato fails to explicitly teach load the first codebook to the codebook circuitry.  However, Raghavan from an analogous art similarly teaches optimizing a codebook structure by dynamically loading an optimal codebook in memory in response to changes in 

Regarding Claim 10, Tosato-Raghavan teaches the respective claim(s) as presented above and further suggests a codebook bus configured to transport the first codebook (Tosato: paragraph 0218 & Fig. 11, interconnections between components of receiver module).

Regarding Claim 11, Tosato-Raghavan teaches the respective claim(s) as presented above and further suggests baseband circuitry, wherein the codebook bus comprises a tunnel through the baseband circuitry (Tosato: paragraph 0120, channel-measurement unit further configured to apply filters).

Regarding Claim 12, Tosato-Raghavan teaches the respective claim(s) as presented above and further suggests wherein the codebook bus is a dedicated data bus (Tosato: paragraph 0218 & Fig. 11, interconnections between components of receiver module).

Regarding Claim 13, Tosato-Raghavan teaches the respective claim(s) as presented above and further suggests wherein the active codebook is further searchable using a second index based on a temperature parameter (Tosato: paragraph 0054, finding the index of the codebook entry with the highest value of estimated SINR (interference based on thermal noise)), and wherein the transceiver circuitry comprising processing circuitry is configured to perform instructions to:
receive a second measurement associated with the temperature parameter (Tosato: paragraph 0054, finding the index of the codebook entry with the highest value of estimated SINR (interference based on thermal noise));
request a second codebook that is searchable using the second index from the application circuitry comprising the second measurement (Tosato: paragraph 0054, identifying a preferred codebook index based on codebook entry with the highest value of estimated SINR); and
load the second codebook to the codebook circuitry (Raghavan: paragraphs 0154-0156 & Fig. 13, dynamically loading an optimal codebook in memory in response to changes in coverage area).  Examiner recite same reasoning to combine Tosato-Raghavan presented in rejected independent claim 9 above.  
  
Regarding Claim 14, Tosato-Raghavan teaches the respective claim(s) as presented above and further suggest wherein the active codebook is further searchable using a third index based on a carrier frequency parameter (Raghavan: paragraph 0045, loading an optimal codebook based on changes in coverage areas with different technologies and/or frequencies);
receive a second measurement associated with the carrier frequency parameter (Raghavan: paragraph 0093, measure channel conditions);
request a second codebook that is searchable using the third index from the application circuitry comprising the second measurement (Raghavan: select a codebook suitable for channel conditions); and
load the second codebook to the codebook circuitry (Raghavan: paragraph 0045, loading an optimal codebook).  Examiner recite same reasoning to combine Tosato-Raghavan presented in rejected independent claim 9 above.  

Regarding Claim 15, Tosato-Raghavan teaches the respective claim(s) as presented above and further suggests wherein the measurement associated with  frequency is in one of a 450 MHz band, a 800 MHz band, a 850 MHz band, a 900 MHz band, a 1.8 GHz band, a 1.9 GHz band, a 2.4 GHz band, a 3.65 GHz band, a 4.9 GHz band, a 5 GHz band, a 36-40 GHz band, a 71-76 GHz band, a 81-86 GHz band, or a 92-95 GHz band or any combination thereof (Raghavan: paragraph 0056, wireless communication system operating using one or more frequency bands in the range of 300 MHz to 300 GHz).  Examiner recite same reasoning to combine Tosato-Raghavan presented in rejected independent claim 9 above.  

Regarding Claim 16, Tosato-Raghavan teaches the respective claim(s) as presented above and further suggests wherein the wireless network interface is configured to join a cellular network, a WiFi network, or a Bluetooth network (Tosato: paragraph 0164, cellular wireless network). 

Regarding Claim 17, Tosato-Raghavan teaches the respective claim(s) as presented above and further suggests wherein the transceiver circuitry comprises the controller (Tosato: paragraph 0218 & Fig. 11, receiver module including transmitter portion) and wherein the measurement comprises a nominal transmission power  (Tosato: paragraph 0219, channel measurement (based on transmit power)).

Regarding Claim 18, Tosato teaches A method to update an active codebook in a front-end of a wireless network interface (Tosato: paragraph 0218 & Fig. 11, receiver module) of an electronic device (Tosato: paragraph 0216 & Fig. 11, receiver), the method comprising:
receiving, in processing circuitry (Tosato: paragraph 0218 & Fig. 11, channel measurement unit) of the wireless network interface (Tosato: paragraph 0218 & Fig. 11, said receiver module), a first measurement associated with a transmission power parameter or a second measurement associated with a temperature parameter (Tosato: paragraph 0219, channel measurement SINR (interference based on thermal noise power or transmit power)), wherein the first measurement or the second measurement is associated with a codebook database that is searchable using an index based on the transmission power parameter or temperature parameter (Tosato: paragraph 0054, finding the index of the codebook entry with the highest value of estimated SINR (interference), thus teaching each codebook is searchable based on SINR);
requesting, by the processing circuitry, a first codebook from the codebook database (Tosato: paragraph 0042 & Figs. 2-3, precoding matrix selection), wherein the request comprises at least one of the first measurement or the second measurement (Tosato: paragraph 0054, identifying a preferred codebook index based on codebook entry with the highest value of estimated SINR).
Although Tosato teaches identifying a preferred codebook, Tosato fails to explicitly teach loading the first codebook in codebook circuitry of the front-end of the wireless network interface.  However, Raghavan from an analogous art similarly teaches optimizing a codebook structure by dynamically loading an optimal codebook in memory in response to changes in coverage area (Raghavan: paragraphs 0154-0156 & Fig. 13).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tosato to include the teachings of updating or replacing the codebook to further reduce power consumption and/or increase bandwidth in the network.  

Regarding Claim 19, Tosato-Raghavan teaches the respective claim(s) as presented above and further suggests sending the request to a processor of application circuitry of the electronic device (Tosato: paragraph 0218 & Fig. 11, selection unit); and
retrieving from the codebook database in a memory of the application circuitry the first codebook (Tosato: paragraph 0054, identifying a preferred codebook index).

Regarding Claim 20, Tosato-Raghavan teaches the respective claim(s) as presented above and further suggests wherein loading the first codebook circuitry comprises sending the first codebook from the codebook database to the codebook circuitry using a dedicated codebook data bus (Tosato: paragraph 0114, network interface).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tosato-Raghavan in view of Pajukoski et al. (US 2012/0328031 A1) hereinafter “Pajukoski.”

Regarding Claim 2, Tosato-Raghavan teaches the respective claim(s) as presented above however fails to explicitly teach the codebook circuitry comprises a first memory storage size smaller than 1 kilobyte and the memory component comprises a second memory storage size bigger than 1 kilobyte.  However, Pajukoski from an analogous art similarly teaches designating around 1 kB (kilobyte) of memory for signaling of an entire codebook for mobile communications (Pajukoski: paragraph 0084).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tosato-Raghavan to teach a 1 kilobyte storage designated for codebook signaling as taught by Pajukoski since the size of a codebook is around 1 kilobyte as was commonly known.  

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schreck et al. (US 2020/0007200 A1) teaches a codebook is updated or replaced with a different codebook in response to a determination that a wireless propagation environment between the cellular base station and the UE has changed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468